Citation Nr: 1437016	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for middle/lower back pain.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left foot injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2005.  She also had additional reserves service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver.

In December 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the record be held open for an additional 30 days to allow her to submit additional evidence.  Additional evidence has been received, along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.709 (2013).  The Board accepts this new evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is needed in order to afford the Veteran a VA examination for her claimed back, left foot and bilateral knee disorders.  She has submitted medical evidence (from November 2013) attributing the left foot disorder to service.  Treatment records (December 2009)show her bilateral knee pain may be related to her left foot disorder.  She has also submitted medical evidence (January 2014) of treatment for a middle/low back disorder that was noted to have possibly been related to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter informing her of the requirements for substantiating a claim of entitlement to service connection on a secondary basis.  The Veteran should be given an adequate amount of time to reply.  Any evidence received should be associated with the claims folder.  

2.  Obtain all available VA treatment records dated April 2010 forward and associate with the paper or Virtual VA/VBMS electronic record.  Any negative reply must also be associated with the claims folder.

3.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for any of her claimed orthopedic disorders since September 2009.  After securing the necessary authorizations for release of this information, the AOJ should attempt to obtain the identified records and associate with the paper or Virtual VA/VBMS electronic record.  Any negative reply must also be associated with the claims folder.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate, qualified examiner to determine the nature and etiology of any identified middle/low back disorder, a left foot disorder, and bilateral knee disorders.  The claims file, including a copy of this REMAND, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of her middle/low back, left foot and bilateral knee conditions and include a detailed description of that history in the examination report. 

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any identified middle/low back disorder had onset during, or was caused by, the Veteran's active duty service.

(c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any identified left foot disorder had onset during, or was caused by, the Veteran's active duty service, to include being the result of dropping an ammunition can on the left foot.

(d) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any bilateral knee disorder had onset during, or was caused by, the Veteran's active duty service, to include as a result of any identified left foot disorder (causation or aggravation).  

The examiner should provide a complete rationale for any and all conclusions reached.   

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



